65 F.2d 1013 (1933)
COMMISSIONER OF INTERNAL REVENUE, Petitioner,
v.
MORO REALTY HOLDING CORPORATION, Respondent.
No. 385.
Circuit Court of Appeals, Second Circuit.
May 1, 1933.
Sewall Key and Francis H. Horan, Sp. Assts. to Atty. Gen. (C. M. Charest, Gen Counsel, Bureau of Internal Revenue, of Washington, D. C., of counsel), for petitioner.
Claude E. Koss, of New York City, and James Craig Peacock and John W. Townsend, both of Washington, D. C. (Proskauer, Rose & Paskus, of New York City, of counsel), for respondent.
*1014 Before MANTON, SWAN, and AUGUSTUS N. HAND, Circuit Judges.
PER CURIAM.
Decision affirmed.